


Exhibit 10.6




[logo042115.gif]
PERFORMANCE SHARE AWARD AGREEMENT
Participant:
[ ]
 
Award Number:
 
 
Plan:
2013 Long-Term Incentive Compensation Plan
Award Type:
Performance Shares
Grant Date:
[ ]
 
Performance Period:
[ ]
 



Dear [ ]:


I am pleased to inform you that Cree, Inc. (the “Company”) has awarded [ ]
Performance Shares (the “Performance Shares”) to you effective [ ] (the “Grant
Date”). The Performance Shares are subject to and governed by the terms of the
Cree, Inc. 2013 Long-Term Incentive Compensation Plan (the “Plan”) and the terms
of this Performance Share Award Agreement (the “Agreement”).


Subject to the terms and conditions set forth in this Agreement, you are
eligible to earn the Performance Shares based on [ ], as follows:


[ ]


Except as provided in the Company’s Severance Plan for Section 16 Officers, if
such plan is then in effect, and except as provided below with respect to your
death or LTD Disability (as defined in the Change in Control Agreement between
you and the Company effective [ ] (the “Change in Control Agreement”)) or a
Change in Control (as defined in Section [ ] of the Change in Control
Agreement), (i) you must be continuously in service with the Company or any
Employer or any subsidiary or affiliate of the Company through the vesting date
specified above for Performance Shares in order to have a right to payment of
such Performance Shares on such vesting date, (ii) the Performance Shares will
not be considered earned until the vesting date specified above for the
Performance Shares, and (iii) if you incur a Termination of Service prior to [
], with or without cause, you will forfeit all the Performance Shares that are
not vested on the date of such Termination of Service.


Notwithstanding the foregoing, in order to ensure that the Company’s best
interests are met, except as specifically provided in the Change in Control
Agreement, the Committee in its discretion may decrease or eliminate the amount
payable pursuant to the Performance Shares at any time prior to payment if it
determines in good faith that payment of the full amount otherwise payable
pursuant to the Performance Shares is not warranted or appropriate; provided,
however, so long as you are not in breach of your Confidential Information
Agreement (as defined in the Change in Control Agreement), following (i) the
commencement of a tender offer or the Company and another party entering into a
written agreement that contemplates a transaction, the consummation of either of
which would result in a Change in Control as defined in [ ] of such definition,
or (ii) a Change in Control (including without limitation a resulting Change in
Control described in clause (i)), the Committee may not decrease or eliminate
the amount payable as otherwise determined in accordance with this Agreement
without your prior written consent, except that this restriction shall cease to
apply if the tender offer or the written agreement is terminated or expires
without the occurrence of a Change in Control.


If there is a Change in Control and you remain continuously employed by the
Company through the end of a Fiscal Year, but your employment terminates In
Connection with a Change in Control upon or after the end of such Fiscal Year
but prior to the [ ] immediately following the end of such Fiscal Year, you will
vest in any Performance Shares




--------------------------------------------------------------------------------




that would otherwise have vested on such [ ] in accordance with this Agreement.
However, if there is a Change in Control and your employment terminates prior to
the end of a Fiscal Year, you will not vest in any Performance Shares on the [ ]
immediately following the end of such Fiscal Year. “In Connection with a Change
of Control” will have the same meaning as in Section [ ] of the Change in
Control Agreement.


You will vest in a pro rata portion of the Performance Shares on the date of
your death or on the effective date of the determination of your LTD Disability
by the Employee Benefits Committee of the Company (the “EBC”) or such other
committee as may be designated by the Board of Directors of the Company or a
committee thereof, and you will forfeit the remainder of the Performance Shares
on such date. The portion of the Performance Shares in which you will vest under
the immediately prior sentence shall be determined by (i) multiplying the total
number of Performance Shares by a fraction, the numerator of which is the total
number of calendar days that have elapsed beginning with [ ], and with the date
of your death or LTD Disability, as applicable, and the denominator of which is
[ ], rounded up to the nearest whole number of Performance Shares (as
necessary), and (ii) subtracting the number of Performance Shares in which you
vested prior to the date of your death or LTD Disability, as applicable,
pursuant to [  ] above (if any). The determination of whether or not you have a
LTD Disability will be made by the EBC in good faith in its sole discretion, and
such determination shall be conclusive, final and binding upon all parties. The
above definition of LTD Disability applies in lieu of the definition of
disability set out in the Plan.


This award is intended to fulfill any and all agreements, obligations or
promises, whether legally binding or not, previously made by the Company or any
Employer under the Plan to grant you Performance Shares for [ ]. By signing
below, you accept such award, along with all prior awards received by you, in
full satisfaction of any such agreement, obligation or promise.


Nothing in this Agreement is intended to modify or amend the Change in Control
Agreement, including but not limited to your right to receive the payment
specified in Section [ ] thereof in accordance with the terms and conditions of
the Change in Control Agreement (applied as if the Performance Shares constitute
“performance units” for purposes of the Change in Control Agreement).


THE TERMS AND CONDITIONS ON THE PAGES FOLLOWING THIS SIGNATURE PAGE, INCLUDING
ANY APPENDIX, ARE AN INTEGRAL PART OF THIS AGREEMENT AND ARE INCORPORATED HEREIN
BY THIS REFERENCE. BY SIGNING BELOW YOU ACKNOWLEDGE THAT YOU HAVE READ,
UNDERSTAND AND AGREE TO BE BOUND BY SUCH TERMS AND CONDITIONS. FAILURE TO SIGN
WILL RESULT IN FORFEITURE OF THE PERFORMANCE SHARES.


Date: [ ]


CREE, INC.:
 
ACCEPTED AND AGREED TO:



PERFORMANCE AWARD AGREMENT
TERMS AND CONDITIONS


1.
Forfeiture of Performance Shares for Awards Not Timely Accepted. The grant of
the Performance Shares is conditioned upon and subject to your accepting the
Performance Shares by signing and delivering to the Company this Agreement, or
otherwise electronically accepting the Performance Shares, no later than the
first date the Performance Shares are scheduled to vest pursuant to this
Agreement. In the event of your death or incapacitation prior to accepting the
Performance Shares, the Company will deem the Performance Shares as being
accepted. If you fail to accept the Performance Shares within the time described
above, you will forfeit the Performance Shares.



2.
Payment. Subject to the terms of the Plan and this Agreement, within 30 days
after each of the following dates (except as provided otherwise in Section 18
below), the Company shall make payment to you of the vested





--------------------------------------------------------------------------------




portion of the Performance Shares on such date (if any), less any vested
Performance Shares previously paid to you (if any):
(a)
[ ];



(b)
the date of your death;



(c)
the date of your LTD Disability;



(d)
the date of your termination of employment; and



(e)
the effective date of a Change in Control.

The Company shall make payment to you by delivery to you (or, in the event of
your death, to your estate or, if the Committee establishes a beneficiary
designation procedure pursuant to Section [ ] of the Plan, to any beneficiary
that you have designated pursuant to such procedure) one or more certificates
for a number of Shares equal to the number of vested Performance Shares payable
to you on such date or in the Company's discretion may cause such Shares to be
deposited in an account maintained by a broker designated by the Company.


3.
Responsibility for Taxes.

(a)
For purposes of this Agreement, “Tax-Related Items” means any or all income tax,
social insurance tax, payroll tax, payment on account or other tax-related items
that may be applicable to the Performance Shares by law or regulation of any
governmental authority, whether federal, state or local, domestic or foreign.
Regardless of any action the Company takes with respect to withholding
Tax-Related Items, you acknowledge that you are ultimately responsible for all
Tax-Related Items and that such Tax-Related Items may exceed the amount actually
withheld by the Company or the Employer. You further acknowledge that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Performance Shares, including, without limitation, the grant, vesting or
payment with respect to the Performance Shares, the subsequent sale of Shares
and the receipt of any dividends or dividend equivalents; and (2) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Performance Shares to reduce or eliminate your liability for Tax-Related
Items or to achieve any particular tax result. Furthermore, if you have become
subject to tax in more than one jurisdiction between the Grant Date and the date
of any relevant taxable event, you acknowledge that the Company and/or the
Employer (or former Employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.



(b)
Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. If permissible under local law and at
your election, the Company will satisfy this condition pursuant to the
withholding of Shares consistent with the “Share Withholding” provisions under
Section [ ] of the Plan. The Company, in its discretion, may authorize
alternative arrangements, including, if permissible under local law, the
Company's selling or arranging to sell Shares that you acquire under the Plan.
In any event, to the extent this condition is not otherwise satisfied, you
authorize the Employer to withhold all applicable Tax-Related Items legally
payable by you from your wages or other cash compensation paid to you by the
Employer.



(c)
Depending upon the withholding method, the Company or the Employer may withhold
or account for Tax-Related Items by considering applicable minimum or maximum
statutory withholding amounts or other applicable withholding rates. In the
event Tax-Related Items are over-withheld, you will receive a refund in cash for
any over-withheld amounts and will have no entitlement to the Shares equivalent.
If the obligation for Tax-Related Items is satisfied by withholding of Shares,
you shall be deemed, for tax purposes, to have been issued the full number of
Shares, notwithstanding that a number of Shares is held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.





--------------------------------------------------------------------------------






(d)
You shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to make payment with respect to the
Performance Shares if you fail to comply with your obligations in connection
with the Tax-Related Items.



4.
Transfer of Performance Shares. The Performance Shares and any rights under any
Performance Share may not be assigned, pledged as collateral or otherwise
transferred, except as permitted by the Plan, nor may they be subject to
attachment, execution or other judicial process. In the event of any attempt to
assign, pledge or otherwise dispose of a Performance Share or any rights under a
Performance Share, except as permitted by the Plan, or in the event of the levy
of any attachment, execution or similar judicial process upon the rights or
interests conferred by a Performance Share, the Committee may in its discretion
terminate a Performance Share by notice to you.



5.
Rights Prior to Vesting of Shares.

(a)
You will have no rights as a shareholder with respect to any Shares issuable
under the Performance Shares, including but not limited to voting rights or
rights to dividends or dividend equivalents, until such Shares have been duly
issued by the Company or its transfer agent pursuant to the vesting and payment
of the Performance Shares.



(b)
In the event of a change in capitalization within the meaning of Section [ ] of
the Plan, the number and class of Shares or other securities that you are
entitled to pursuant to this Agreement shall be appropriately adjusted or
changed as determined by the Committee to reflect the change in capitalization,
provided that any such additional Shares or additional or different shares of
securities shall remain subject to the restrictions in this Agreement.



6.
Termination of Service: Unless otherwise provided in this Agreement or the Plan,
for purposes of this Agreement “Termination of Service” means the discontinuance
of your relationship with the Company as an employee of the Company or the
Employer or any subsidiary or affiliate of the Company under the Plan or as a
member of the Board of Directors of the Company. Except as determined otherwise
by the Committee, you will not be deemed to have incurred a Termination of
Service if the capacity in which you provide services to the Company changes
(for example, you change from being a non-employee director to being an
employee) or if you transfer employment among the various subsidiaries or
affiliates of the Company constituting the Employer, so long as there is no
interruption in your provision of services to the Company or other Employer as
an employee or as a non-employee member of the Board of Directors of the
Company. The Committee, in its discretion, will determine whether you have
incurred a Termination of Service. You will not be deemed to have incurred a
Termination of Service during a period for which you are on military leave, sick
leave, or other leave of absence approved by the Employer.



7.
Provisions of the Plan. The provisions of the Plan are incorporated by reference
in this Agreement as if set out in full in this Agreement. To the extent that
any conflict may exist between any other provision of this Agreement and a
provision of the Plan, the Plan provision will control. All decisions of the
Committee with respect to the interpretation, construction and application of
the Plan or this Agreement shall be final, conclusive and binding upon you and
the Company.



8
Data Privacy. By signing this Agreement, you explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this Agreement by and among, as applicable,
the Employer, and the Company and its subsidiaries and affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

You understand that the Employer holds certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Awards or any other entitlement to Shares of stock
awarded, canceled, exercised, vested, unvested




--------------------------------------------------------------------------------




or outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country or elsewhere, and
that the recipient's country may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of the Data by contacting
your local human resources representative. You authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom you may elect to deposit
any Shares of stock acquired pursuant to this Agreement. You understand that
Data will be held only as long as is necessary to implement, administer and
manage your participation in the Plan. You understand that you may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents above, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


9.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the Performance Shares granted under this Agreement by
electronic means or to request your consent to participate in the Plan by
electronic means. By signing this Agreement, you consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by Company.



10.
General.

(a)
Nothing in this Agreement will be construed as constituting a commitment,
agreement or understanding of any kind that the Employer will continue your
service relationship nor to limit or restrict either party's right to terminate
the service relationship.



(b)
This Agreement shall be binding upon and inure to the benefit of you and the
Company and upon our respective heirs, executors, administrators,
representatives, successors and permitted assigns.



(c)
Notices under this Agreement must be in writing and delivered either by hand or
by certified or registered mail (return receipt requested and first-class
postage prepaid), in the case of the Company, addressed to its principal
executive offices to the attention of the Stock Plan Administrator, and, in your
case, to your address as shown on the Employer's records.



(d)
This Agreement shall be governed by and construed in accordance with the laws of
the State of North Carolina without regard to the conflict of law provisions
thereof, as if made and to be performed wholly within such State. For purposes
of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by the Performance Shares or this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of North Carolina, agree that such litigation shall be
conducted in the courts of Durham County, North Carolina, or the federal courts
for the United States for the Middle District of North Carolina, and no other
courts, where the award of the Performance Shares is made and/or to be
performed.



(e)
No amendment or modification of this Agreement shall be valid unless the same is
in writing and signed by you and by an authorized executive officer of the
Company. If any provision of this Agreement is held to be invalid or
unenforceable, such determination shall not affect the other provisions of the
Agreement and the Agreement shall be construed as if the invalid or
unenforceable provision were omitted and a valid and enforceable provision, as
nearly comparable as possible, substituted in its place.



(f)
This Agreement and the Plan set forth all of the promises, agreements and
understandings between you and Company relating to the Performance Shares
evidenced by this Agreement. This Agreement supersedes





--------------------------------------------------------------------------------




any and all prior agreements or understandings, whether oral or written, with
respect to the Performance Shares evidenced by this Agreement unless otherwise
specified in the Agreement.


(g)
Shares issued upon settlement of the Performance Shares may be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange or trading system upon which the Common
Stock is listed or traded, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions.



(h)
You agree that each Performance Share evidenced by this Agreement serves as
additional, valuable consideration for your obligations, if any, undertaken in
any existing agreement between you and the Employer regarding confidential
information, noncompetition, nonsolicitation or similar covenants.



(i)
You acknowledge, represent and warrant to the Company, and agree with the
Company, that, except for information provided in the Company's filings with the
Securities and Exchange Commission and in the Company's current prospectus
relating to the Plan: (i) you have not relied and will not rely upon the
Committee, the Company, an Employer or any employee or agent of the Company or
an Employer in determining whether to accept the Performance Shares, or in
connection with any disposition of Shares obtained pursuant to settlement of the
Performance Shares, or with respect to any tax consequences related to the grant
of the Performance Shares or the disposition of Shares obtained pursuant to
settlement of the Performance Shares; and (ii) you will seek from your own
professional advisors such investment, tax and other advice as you believe
necessary.



(j)
You acknowledge that you may incur a substantial tax liability as a result of
the Performance Shares. You assume full responsibility for all such consequences
and the filing of all tax returns and related elections you may be required or
find desirable to file. If you are required to make any valuation of Performance
Shares or Shares obtained pursuant to settlement of Performance Shares under any
federal, state or other applicable tax law, and if the valuation affects any tax
return or election of the Company or the Employer or affects the Company's
financial statement reporting, you agree that the Company may determine the
value and that you will observe any determination so made by the Company in all
tax returns and elections filed by you.



(k)
You acknowledge that copies of the Plan and Plan prospectus are available upon
written or telephonic request to the Company’s Stock Plan Administrator.



11.
Severability. The provisions of this Agreement are severable and if any one of
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



12.
Nature of Grant. In accepting this grant, you acknowledge, understand and agree
that:

(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, unless expressly provided otherwise in the Plan or the Agreement;



(b)
the grant of the Performance Shares is voluntary and does not create any
contractual or other right to receive future grants of Performance Shares, or
benefits in lieu of Performance Shares, even if Performance Shares have been
granted repeatedly in the past;



(c)
all decisions with respect to future grants of Performance Shares, if any, will
be at the sole discretion of the Company;



(d)
your participation in the Plan is voluntary;







--------------------------------------------------------------------------------




(e)
your participation in the Plan will not create a right to employment with the
Company or the Employer and will not interfere with the ability of the Company,
the Employer or any subsidiary or affiliate to terminate your employment or
service relationship at any time;



(f)
if you are employed by a non-U.S. entity and provide services outside the U.S.,
the Performance Shares are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to your Employer, and
they are outside the scope of your employment or service contract, if any, with
your Employer;



(g)
the grant of the Performance Shares is not intended to replace any pension
rights or compensation;



(h)
the grant of the Performance Shares is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;



(i)
the grant of the Performance Shares and your participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Company, the Employer or any subsidiary or affiliate of the Company;



(j)
the future value of the Performance Shares is unknown and cannot be predicted
with certainty;

    
(k)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Performance Shares resulting from termination of your employment or
service relationship by the Company or the Employer (for any reason whatsoever
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where you are employed or the terms of your employment
agreement, if any), and, in consideration of the grant of the Performance
Shares, to which you otherwise are not entitled, you irrevocably agree (i) never
to institute any such claim against the Company, the Employer, or any subsidiary
or affiliate of the Company, (ii) to waive your ability, if any, to bring any
such claim, and (iii) to release the Company and the Employer and any subsidiary
or affiliate from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claims;



(l)
the grant of the Performance Shares and the benefits under the Plan, if any,
will not automatically transfer to another company in the case of a merger,
takeover, or transfer of liability;



(m)
neither the Company, the Employer nor any subsidiary or affiliate of the Company
shall be liable for any foreign exchange rate fluctuation between your local
currency and the United States Dollar that may affect the value of the
Performance Shares or of any payments due to you pursuant to the subsequent sale
of any Shares acquired upon the vesting of the Performance Shares; and



(n)
this award and any other award(s) granted under the Plan on the Grant Date are
intended to fulfill any and all agreements, obligations or promises, whether
legally binding or not, previously made by the Company or another Employer under
the Plan to grant you the Performance Shares or other rights to common stock of
the Company. By signing this Agreement, you accept such awards, along with all
prior awards received by you, in full satisfaction of any such agreement,
obligation or promise.



13.
No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan or sale of Shares. You are hereby advised to consult
with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.







--------------------------------------------------------------------------------




14.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Performance Shares or
Shares, as applicable, the Company shall not be required to deliver the
Performance Shares or any of the underlying Shares prior to the completion of
any registration or qualification of the Shares under any local, state, federal
or foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. You understand that the Company is under no obligation
to register or qualify the Performance Shares or any of the underlying Shares
with the SEC or any state or foreign securities commission or to seek approval
or clearance from any governmental authority for the issuance of the Performance
Shares and Shares. Further, you agree that the Company shall have unilateral
authority to amend the Plan and the Agreement without your consent to the extent
necessary to comply with securities or other laws applicable to issuance of
shares.



15.
Waiver. You acknowledge that a waiver by the Company of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by you or any other
participant.



16.
Appendix. Notwithstanding any provisions in this Agreement, the Performance
Shares shall be subject to any special terms and conditions set forth in any
Appendix attached to this Agreement for your country to the extent that the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan. Moreover, if you relocate to or from one of the
countries included in any such Appendix, the special terms and conditions for
the country you are moving from and/or the country you are moving to will apply
to you to the extent that the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or to facilitate the administration of the Plan. If included, any such Appendix
is incorporated in and constitutes part of this Agreement.



17.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Performance Shares and on
any Shares acquired under the Plan, to the extent that the Company determines it
is necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.



18.
Section 409A. The Performance Shares are is intended to qualify for the
“short-term deferral” exemption from Section 409A of the Code, and the
provisions of this Agreement between you and the Company will be interpreted,
operated and administered in a manner consistent with these intentions. The
right to payment triggered by each installment vesting date or vesting event
pursuant to this Agreement is intended to be a right to a separate payment for
purposes of Section 409A of the Code. The Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, without
your consent, to unilaterally amend or modify the Plan and/or this Agreement to
ensure that the Performance Shares qualify for exemption from or comply with
Section 409A of the Code; provided, however, that the Company makes no
representations that the Performance Shares will be exempt from Section 409A of
the Code and makes no undertaking to preclude Section 409A of the Code from
applying to the Performance Shares. With respect to any amounts payable under
this Agreement that are subject to Section 409A of the Code, (i) it is intended,
and this Agreement will be so construed, that such amounts and the Company’s and
your exercise of authority or discretion hereunder shall comply with the
provisions of Section 409A of the Code so as not to subject you to the payment
of interest and additional tax that may be imposed under Section 409A of the
Code; (ii) any provisions of this Agreement that provide for payment of
compensation triggered by your termination of employment other than on account
of your death shall be deemed to provide for payment that is triggered only by
your “separation from service” within the meaning of Treasury Regulation Section
§1.409A-1(h) (a “Section 409A Separation from Service”), (iii) if you are a
“specified employee” within the meaning of Treasury Regulation Section
§1.409A-1(i) on the date of your Section 409A Separation from Service (with such
status determined by the Company in accordance with rules established by the
Company in writing in advance of the “specified employee identification date”
that relates to the date of





--------------------------------------------------------------------------------




such Section 409A Separation from Service or in the absence of such rules
established by the Company, under the default rules for identifying specified
employees under Treasury Regulation Section 1.409A-1(i)), such compensation
triggered by such Section 409A Separation from Service shall be paid to you six
months following the date of such Section 409A Separation from Service
(provided, however, that if you die after the date of such Section 409A
Separation from Service, this six month delay shall not apply from and after the
date of your death), and (iv) to the extent necessary to comply with Section
409A of the Code, the definition of change in control that applies under Section
409A of the Code shall apply under this Agreement to the extent that it is more
restrictive than the definition of change in control that would otherwise apply.
The Company will have no liability to you or to any other party if the
Performance Shares, the vesting of the Performance Shares, delivery of Shares in
payment of the Performance Shares or any other event hereunder that is intended
to be exempt from or compliant with Section 409A of the Code, is not so exempt
or compliant, or for any action taken by the Company with respect thereto.






